         Case 3:20-cv-01357-JSC Document 29 Filed 08/13/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                    CHIEF MAGISTRATE JUDGE JOSEPH C. SPERO

                                  ZOOM CIVIL MINUTES



Case No.: 20-cv-01357-JSC (JCS)
Case Name: Spiers v. City and County of San Francisco

Date: August 13, 2020                         Time: 3 H
Deputy Clerk: Karen Hom                       Court Reporter: Not Reported

Attorney for Plaintiff: Curtis Briggs, Jamir Davis, Michael Seville
Attorney for Defendant: Raymond Rollan


                                  ZOOM PROCEEDINGS

(X)    Zoom Settlement Conference -Held

       ( ) Case Settled      (X ) Case Did Not Settle      ( ) Partial Settlement

( )    Further Zoom Settlement Conference

       ( ) Case Settled      ( ) Case Did Not Settle       ( ) Partial Settlement

( )    Zoom Scheduling Conference to set Settlement Conference

( )    Further Zoom Settlement Conference

( )    Discovery Conference – Lead Trial Counsel Meet and Confer

( )    Zoom Status Conference

( )    Other

Notes: Parties to contact the court when they want another settlement conference.
Parties in attendance: Plaintiff: Dacari Spiers. Defendant: Lt. Andy Cox
